DETAILED ACTION
This Office Action is in response to an application that was filed on 09/08/2020. Claims 1-18 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites the limitation phrase "the electromagnetic shielding fiber comprising:", where the limitation phrase has insufficient antecedent basis. For examination purposes the Examiner has interpreted the cited limitation phrase as "an electromagnetic shielding fiber comprising:".
	Claims 5-10 are rejected since the base independent claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
	Claim 11 recites the limitation phrase "the electromagnetic shielding fiber comprising:", where the limitation phrase has insufficient antecedent basis. For examination purposes the Examiner has interpreted the cited limitation phrase as "an electromagnetic shielding fiber comprising:".
	Claims 12-18 are rejected since the base independent claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuya et al. (EP1233014A1 and Tatsuya hereinafter).
Regarding claim 1, Tatsuya discloses an electromagnetic shielding fiber (¶[0101& 0146] indicates an electromagnetic shielding fiber {additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive}), comprising:100 parts by weight of polyester fiber (¶[0062_0083_0101_0142 & 0146] indicates 100 parts by weight of polyester fiber {polyester fiber comprising 10-100 parts by weight indicated in ¶[0142]; where polyester fiber is added to silicone rubber base compound, indicated in ¶[0083]; and where silicone rubber base compound consist of organopolysiloxane gum indicated in ¶[0062]; and where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 100 parts by weight of polyester fiber is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); 40 to 60 parts by weight of copper (¶[0101_0146 & 0265] indicates 40 to 60 parts by weight of copper B {Cu conductive material comprising 0.1-100 parts by weight through 100 parts by weight of organopolysiloxane gum indicated in ¶[0265]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 40-60 parts by weight of Cu is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); 2 to 10 parts by weight of curing agent (¶[0101_0146_0330 & 0332] indicates 2 to 10 parts by weight of curing agent {crosslinking agent [curing agent] of anaerobic crosslinking accelerator comprising 0.1-20 parts by weight indicated in ¶[0330 & 0332]; where curing agent anaerobic crosslinking accelerator is added to 100 parts by weight of organopolysiloxane indicated in ¶[0332]; and where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 2 to 10 parts by weight of curing agent is comprised through organopolysiloxane that is added to silicone rubber base compound}); 20 to 30 parts by weight of nickel (¶[0101_0146 & 0215] indicates 20 to 30 parts by weight of nickel {Ni in NiO3 metal oxide comprising 0.1-20 parts by weight through 100 parts by weight of organopolysiloxane gum indicated in ¶[0215]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 20-30 parts by weight of Ni is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); 5 to 15 parts by weight of microwave absorber (¶[0101_0126 & 0146] indicates 5 to 15 parts by weight of microwave absorber {Fe3O4  [microwave absorber indicated by the Applicant in ¶[0021] of the PgPub] of iron oxide powder represented by (FeO)a(Fe2O3)b, wherein a+b=1, 0.5≦a≦1 and 0≦b≦0.5, comprises 5-200 parts by weight through 100 parts by weight of organopolysiloxane gum indicated in ¶[0126]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 5-15 parts by weight of microwave absorber is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); and 2 to 5 parts by weight of dye (¶[0101_0146 & 0274] indicates 2 to 5 parts by weight of dye {coloring agent obtained by the composition consisting of 0.1-50 parts by weight of white coloring agent, 0-0.02 parts by weight of blue coloring agent and 0.005-0.5 parts by weight of oxazole brightener to 100 parts by weight of organopolysiloxane gum indicated in ¶[0274]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 2-5 parts by weight of dye is comprised through organopolysiloxane gum that is added to silicone rubber base compound}).

Regarding claim 2, Tatsuya discloses an electromagnetic shielding fiber, wherein the curing agent is selected from a group comprising ethylenediamine, diethylenetriamine, triethylenetetramine, and tetraethylenepentamine (¶[0330] indicates where the curing agent anaerobic crosslinking accelerator includes amines such as triethylenediamine).

Regarding claim 3, Tatsuya discloses an electromagnetic shielding fiber, wherein the microwave absorber is Fe3O4 (¶[0126] indicates where the microwave absorber is Fe3O4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya in view of Wenwei et al.  (CN103578615A and Wenwei hereinafter), as further motivated by Shengbo et al. (CN102964841A and Shengbo hereinafter).
Regarding claim 4, Tatsuya discloses a cable (¶[0381] indicates cable), comprising: a conducting wire core (¶[0381] is understood to indicate the cable will inherently have a conducting wire core); and an electromagnetic shielding layer covering the conducting wire core (¶[0101_0146 & 0381] is understood to indicate an electromagnetic shielding layer covering the conducting wire core), the electromagnetic shielding layer comprising an electromagnetic shielding fiber (¶[0101& 0146] indicates an electromagnetic shielding fiber {additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive}), comprising:100 parts by weight of polyester fiber (¶[0062_0083_0101_0142 & 0146] indicates 100 parts by weight of polyester fiber {polyester fiber comprising 10-100 parts by weight indicated in ¶[0142]; where polyester fiber is added to silicone rubber base compound, indicated in ¶[0083]; and where silicone rubber base compound consist of organopolysiloxane gum indicated in ¶[0062]; and where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 100 parts by weight of polyester fiber is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); 40 to 60 parts by weight of copper (¶[0101_0146 & 0265] indicates 40 to 60 parts by weight of copper B {Cu conductive material comprising 0.1-100 parts by weight through 100 parts by weight of organopolysiloxane gum indicated in ¶[0265]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 40-60 parts by weight of Cu is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); 2 to 10 parts by weight of curing agent (¶[0101_0146_0330 & 0332] indicates 2 to 10 parts by weight of curing agent {crosslinking agent [curing agent] of anaerobic crosslinking accelerator comprising 0.1-20 parts by weight indicated in ¶[0330 & 0332]; where curing agent anaerobic crosslinking accelerator is added to 100 parts by weight of organopolysiloxane indicated in ¶[0332]; and where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 2 to 10 parts by weight of curing agent is comprised through organopolysiloxane that is added to silicone rubber base compound}); 20 to 30 parts by weight of nickel (¶[0101_0146 & 0215] indicates 20 to 30 parts by weight of nickel {Ni in NiO3 metal oxide comprising 0.1-20 parts by weight through 100 parts by weight of organopolysiloxane gum indicated in ¶[0215]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 20-30 parts by weight of Ni is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); 5 to 15 parts by weight of microwave absorber (¶[0101_0126 & 0146] indicates 5 to 15 parts by weight of microwave absorber {Fe3O4  [microwave absorber indicated by the Applicant in ¶[0021] of the PgPub] of iron oxide powder represented by (FeO)a(Fe2O3)b, wherein a+b=1, 0.5≦a≦1 and 0≦b≦0.5, comprises 5-200 parts by weight through 100 parts by weight of organopolysiloxane gum indicated in ¶[0126]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 5-15 parts by weight of microwave absorber is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); and 2 to 5 parts by weight of dye (¶[0101_0146 & 0274] indicates 2 to 5 parts by weight of dye {coloring agent obtained by the composition consisting of 0.1-50 parts by weight of white coloring agent, 0-0.02 parts by weight of blue coloring agent and 0.005-0.5 parts by weight of oxazole brightener to 100 parts by weight of organopolysiloxane gum indicated in ¶[0274]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 2-5 parts by weight of dye is comprised through organopolysiloxane gum that is added to silicone rubber base compound}).
Tatsuya discloses the claimed invention except a plurality of conducting wire cores.
Wenwei discloses a plurality of conducting wire cores (items 1, 2, 3, 6 of Fig. 1 and abstract & ¶[0019] from the Espacenet Translation shows and indicates a plurality of conducting wire cores 1, 2, 3 {power core conductor 1, control core conductor 2, and monitoring core conductor 3; where wire cores 1 & 2 & 3 are surrounded by semi-conductive shielding layer 6}; therefore, the cable of Tatsuya will have a plurality of conducting wire cores with the electromagnetic shielding layer covering the plurality of conducting wire cores by incorporating the multi core cable structure of Wenwei and replacing the semi-conductive shielding layer of Wenwei with the semi-conductive silicone rubber shielding layer of Shengbo, indicated in the abstract and ¶[0014] from the Espacenet Translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of conducting wire cores into the structure of Tatsuya. One would have been motivated in the cable of Tatsuya and have the plurality of conducting wire cores in order to provide a cable with a plurality of varied functioning conducting cores, as indicated by Wenwei in the abstract, where the varied functioning conducting cores are protected from heat and radiation by a semi conductive silicone rubber shielding layer, as motivated by Shengbo in the abstract and ¶[0014], in the cable of Tatsuya.

Regarding claim 5, Tatsuya discloses an electromagnetic shielding fiber, wherein the curing agent is selected from a group comprising ethylenediamine, diethylenetriamine, triethylenetetramine, and tetraethylenepentamine (¶[0330] indicates where the curing agent anaerobic crosslinking accelerator includes amines such as triethylenediamine).

Regarding claim 6, Tatsuya discloses an electromagnetic shielding fiber, wherein the microwave absorber is Fe3O4 (¶[0126] indicates where the microwave absorber is Fe3O4 ).

Regarding claim 10, modified Tatsuya discloses a cable, further comprises a protective outer layer covering the electromagnetic shielding layer (Tatsuya: ¶[0101_0146 & 0381] is understood to indicate an electromagnetic shielding layer covering the conducting wire core; Wenwei: items 9, 6 of Fig. 1 and abstract & ¶[0019] from the Espacenet Translation shows and indicates protective outer layer 9 {outer sheath} covering electromagnetic shielding layer 6 {semi-conductive shielding layer}).

Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya in view of Wenwei (motivated by Shengbo), as detailed in the rejection of claim 4 above, and in further view of Jianzhong et al. (CN205943552U and Jianzhong hereinafter, cited in the 06/09/2021 filed IDS and in the 03/10/2021 Chinese First Office Action).
Regarding claim 7 modified Tatsuya discloses a cable, wherein the plurality of conducting wire cores comprises a plurality of signal conducting wire cores (Wenwei: Fig. 1 and abstract & ¶[0019] from the Espacenet Translation shows and indicates a plurality of conducting wire cores 1, 2, 3). 
However, Tatsuya and Wenwei do not disclose a ground conducting wire core; the plurality of the signal conducting wire cores are disposed around the ground conducting wire core.
Jianzhong discloses a ground conducting wire core; the plurality of the signal conducting wire cores are disposed around the ground conducting wire core (items 8, 11 of Fig. 1 and page 2 of the Description from the IPcom Translation shows and indicates where ground conducting wire core 11 {earth lead}; and where the plurality of signal conducting wire cores 8 {railway signal cable comprised of pair twist group wrapped cores} are disposed around ground conducting wire core 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a ground conducting wire core; the plurality of the signal conducting wire cores are disposed around the ground conducting wire core into the structure of modified Tatsuya. One would have been motivated in the cable of modified Tatsuya and have the ground conducting wire core and the plurality of the signal conducting wire cores be disposed around the ground conducting wire core in order to provide a multiple core structure cable with the earth lead at the center of the pair twist groups to facilitate passing interference signals, as indicated by Jianzhong on the last paragraph on page 2 of the Description from the IPcom Translation, in the cable of modified Tatsuya.

Regarding claim 8, modified Tatsuya discloses a cable, wherein each of the signal conducting wire cores comprises a pair of signal conducting wires and a conductive layer covering the pair of signal conducting wires (Jianzhong:  7, 12 of Fig. 1 and page 2 of the Description from the IPcom Translation shows and indicates where each of the signal conducting wire cores 8 comprises a pair of signal conducting wires 12 {solid conductor} and a conductive layer 7 {internal shield} covering the pair of signal conducting wires 12).

Regarding claim 9, modified Tatsuya discloses a cable, wherein the ground conducting wire core is a conductor grounding wire (Jianzhong:  Fig. 1 and page 2 of the Description from the IPcom Translation shows and indicates where ground conducting wire core 11 is a conductor grounding wire {interference signal passing through earth lead 11}).

Claims 11, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya in view of Wenwei, and further motivated by Shengbo.
Regarding claim 11 Tatsuya discloses a cable manufacturing method (¶[0381] indicates a cable manufacturing method), comprising: providing a conducting wire core (¶[0381] is understood to indicate the manufacturing method of the cable will inherently provide a conducting wire core); and covering the conducting wire core by an electromagnetic shielding layer (¶[0101_0146 & 0381] is understood to indicate that an electromagnetic shielding layer will be provided to cover the conducting wire core), the electromagnetic shielding layer comprising an electromagnetic shielding fiber (¶[0101& 0146] indicates an electromagnetic shielding fiber {additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive}), comprising:100 parts by weight of polyester fiber (¶[0062_0083_0101_0142 & 0146] indicates 100 parts by weight of polyester fiber {polyester fiber comprising 10-100 parts by weight indicated in ¶[0142]; where polyester fiber is added to silicone rubber base compound, indicated in ¶[0083]; and where silicone rubber base compound consist of organopolysiloxane gum indicated in ¶[0062]; and where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 100 parts by weight of polyester fiber is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); 40 to 60 parts by weight of copper (¶[0101_0146 & 0265] indicates 40 to 60 parts by weight of copper B {Cu conductive material comprising 0.1-100 parts by weight through 100 parts by weight of organopolysiloxane gum indicated in ¶[0265]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 40-60 parts by weight of Cu is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); 2 to 10 parts by weight of curing agent (¶[0101_0146_0330 & 0332] indicates 2 to 10 parts by weight of curing agent {crosslinking agent [curing agent] of anaerobic crosslinking accelerator comprising 0.1-20 parts by weight indicated in ¶[0330 & 0332]; where curing agent anaerobic crosslinking accelerator is added to 100 parts by weight of organopolysiloxane indicated in ¶[0332]; and where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 2 to 10 parts by weight of curing agent is comprised through organopolysiloxane that is added to silicone rubber base compound}); 20 to 30 parts by weight of nickel (¶[0101_0146 & 0215] indicates 20 to 30 parts by weight of nickel {Ni in NiO3 metal oxide comprising 0.1-20 parts by weight through 100 parts by weight of organopolysiloxane gum indicated in ¶[0215]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 20-30 parts by weight of Ni is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); 5 to 15 parts by weight of microwave absorber (¶[0101_0126 & 0146] indicates 5 to 15 parts by weight of microwave absorber {Fe3O4  [microwave absorber indicated by the Applicant in ¶[0021] of the PgPub] of iron oxide powder represented by (FeO)a(Fe2O3)b, wherein a+b=1, 0.5≦a≦1 and 0≦b≦0.5, comprises 5-200 parts by weight through 100 parts by weight of organopolysiloxane gum indicated in ¶[0126]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 5-15 parts by weight of microwave absorber is comprised through organopolysiloxane gum that is added to silicone rubber base compound}); and 2 to 5 parts by weight of dye (¶[0101_0146 & 0274] indicates 2 to 5 parts by weight of dye {coloring agent obtained by the composition consisting of 0.1-50 parts by weight of white coloring agent, 0-0.02 parts by weight of blue coloring agent and 0.005-0.5 parts by weight of oxazole brightener to 100 parts by weight of organopolysiloxane gum indicated in ¶[0274]; where additives to 100 parts by weight of organopolysiloxane gum provides the intended use of a radiation shielding agent additive indicated in ¶[0101& 0146]; therefore, 2-5 parts by weight of dye is comprised through organopolysiloxane gum that is added to silicone rubber base compound}).
Tatsuya discloses the claimed method except a plurality of conducting wire cores.
Wenwei discloses a plurality of conducting wire cores (items 1, 2, 3, 6 of Fig. 1 and abstract & ¶[0019] from the Espacenet Translation shows and indicates a plurality of conducting wire cores 1, 2, 3 {power core conductor 1, control core conductor 2, and monitoring core conductor 3; where wire cores 1 & 2 & 3 are surrounded by semi-conductive shielding layer 6}; therefore, the method of manufacturing the cable of Tatsuya will have a plurality of conducting wire cores with the electromagnetic shielding layer covering the plurality of conducting wire cores by incorporating the method of manufacturing the multi core cable structure of Wenwei and by replacing the semi-conductive shielding layer of Wenwei with the semi-conductive silicone rubber shielding layer of Shengbo, indicated in the abstract and ¶[0014] from the Espacenet Translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of conducting wire cores into the method of Tatsuya. One would have been motivated in the cable manufacturing method of Tatsuya and have the plurality of conducting wire cores in order to provide a manufactured cable with a plurality of varied functioning conducting cores, as indicated by Wenwei in the abstract, where the varied functioning conducting cores are protected from heat and radiation by a semi conductive silicone rubber shielding layer, as motivated by Shengbo in the abstract and ¶[0014], in the cable manufacturing method of Tatsuya.

Regarding claim 12, Tatsuya discloses an electromagnetic shielding fiber, wherein the curing agent is selected from a group comprising ethylenediamine, diethylenetriamine, triethylenetetramine, and tetraethylenepentamine (¶[0330] indicates where the curing agent anaerobic crosslinking accelerator includes amines such as triethylenediamine).

Regarding claim 13, Tatsuya discloses an electromagnetic shielding fiber, wherein the microwave absorber is Fe3O4 (¶[0126] indicates where the microwave absorber is Fe3O4 ).

Regarding claim 18, modified Tatsuya discloses a cable manufacturing method, further comprises the forming of a protective outer layer on the electromagnetic shielding layer after the step of covering the plurality of conducting wire cores with the electromagnetic shielding layer (Tatsuya: ¶[0101_0146 & 0381] is understood to indicate the initial step of covering the conducting wire core with the electromagnetic shielding layer; Wenwei: items 9, 6 of Fig. 1 and abstract & ¶[0019] from the Espacenet Translation shows and indicates forming protective outer layer 9 {outer sheath} on electromagnetic shielding layer 6 {semi-conductive shielding layer}).

Allowable Subject Matter
Claims 14-17 would be allowable if rewritten or amended to overcome the 112(b) rejection of the base independent claim set forth in this Office Action, as well as rewritten in independent form including all of the limitations of the respective base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847